Citation Nr: 0908796	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-10-211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury in the right foot. 

2.  Entitlement to service connection for residuals of cold 
injury in the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1952 to February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which, in pertinent part, 
denied the benefit sought on appeal. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the claimed residuals from cold injury to the right 
foot, to include dystrophic toe nails and oncychomycosis, 
initially diagnosed decades after the Veteran's discharge 
from service, are related to his service.

2.  The preponderance of the evidence is against a finding 
that the claimed residuals from cold injury to the left foot, 
to include dystrophic toe nails oncychomycosis, initially 
diagnosed decades after the Veteran's discharge from service, 
are related to his service.


CONCLUSIONS OF LAW

1.  Residuals of cold injury to the right foot were not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Residuals of cold injury to the left foot were not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 	

Here, prior to the November 2004 rating decision, VA sent a 
letter to the Veteran in July 2004 that fully addressed all 
notice elements concerning service connection for residuals 
of cold injury to both feet.  The letter informed the Veteran 
of what evidence is required to substantiate the claims, and 
appraised the Veteran as to his and VA's respective duties 
for obtaining evidence.  Although the RO did not provide 
Dingess notice that addressed the rating criteria and 
effective date provisions that are pertinent to the Veteran's 
claim, such error is harmless given that service connection 
for residuals of cold injury to the feet is being denied in 
this case and hence no rating or effective date will be 
assigned with respect to this claimed condition(s).  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.

While VA has not afforded the Veteran a comprehensive medical 
examination relating to his claim of service connection for 
residuals of cold injury to the feet, the Board finds that 
such an examination is not necessary to render a decision 
under the circumstances of this case.  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).   

Here, although the evidence reflects that the Veteran has a 
current diagnosis in both feet, the service treatment records 
do not show any abnormality of the feet on examinations dated 
from 1952 to 1954.  Further, almost 50 years have elapsed 
since the Veteran was discharged following his period of 
service without any record of complaints, treatment, or 
diagnosis of any foot problems or reference to a cold injury 
in service.  The Board finds that any new medical opinion 
obtained today that purports to link a current diagnosis to 
service would be speculative at best, as there is no showing 
of element (2) from the McLendon analysis above - any 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies.  A new examination today would not 
provide a reasonable possibility of substantiating the 
Veteran's claim, and VA has no further duty to assist in this 
regard.  38 U.S.C.A. § 5103A(a)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.	Service Connection for Cold Injury Residuals 

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Generally, to prevail on the issue of service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board notes that VA is aware that many veterans who 
served in the Korea War suffered from cold injury, including 
frostbite, in which many instances the Veterans were unable 
to obtain medical care after cold injuries because of battle 
conditions, and documentation of their injuries may never 
have been made in the medical records.  Under Secretary for 
Health Information Letter, "Recommendations for the Care and 
Examination of Veterans with Late Effects of Cold Injury", 
IL 10-96-030 (December 31, 1996).  

Further, in many circumstances, the effects of cold injury 
may not become apparent for many years afterward, so the VA 
has taken a number of steps to assist claimants and to 
enhance the adjudication of claims for residuals of cold 
injury.  They include: revision and expansion of the criteria 
for rating residuals of cold injury; the addition of a 
section on cold injury in the adjudication procedures manual; 
and development of a cold injury examination protocol.  See 
VA Adjudication Procedure Manual M21-1, Part VI, par. 11.20.  

So, despite the lack of any specific record of a cold injury, 
VA may still grant service connection for residuals of cold 
injury that are diagnosed long after service.  Id.   In such 
cases, VA provides that service connection may be granted, 
but only when the following are shown: (1) the cold injury 
was incurred during military service, and (2) an intercurrent 
non-service connected (NSC) cause cannot be determined.  See 
VA Adjudication Procedure Manual M21-1MR, Part III, iv, 4, E 
(d).  

Here, however, the Veteran has not provided any evidence or 
even a statement that supports a finding that cold injuries 
were incurred in service.  The determination as to whether 
the requirements for service connection are met is based on 
an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  38 U.S.C.A. § 
7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis 

The Veteran generally contends service connection for 
residuals of cold injury to both his right foot and his left 
foot.  The Veteran has not provided any statement or other 
documentation that indicated how, when or where he incurred 
or sustained any cold injury to his feet during his period of 
service.    

Initially, the Board notes that the claims file includes a DD 
Form 214, which reflects that the Veteran had served in the 
United States Army as member of the Second Artillery from 
February 1952 to February 1954, with one year of foreign 
service.  His awards include a Korean Service Medal and as 
such, his service in Korea is established. 

The Veteran's claims file also contained his service 
treatment records.  A review of the records showed no 
indication of complaint, problem or treatment for cold injury 
to his feet.  The February 1954 discharge examination showed 
that clinical evaluation of the feet was normal.  The service 
treatment records did show that the Veteran received numerous 
treatments and medical procedures for his stomach disorder.  
These treatment records reflect that the Veteran was in 
foreign service from July 1952 to August 1953.  This evidence 
taken together with the information in the DD 214 showed that 
the Veteran served in Korea for the winter months of 1953.  
That being said, there remains no evidence in the form of any 
record of treatment or complaint of cold injury that would 
indicate inservice exposure to extreme cold conditions. 

After his discharge from service, the Veteran was afford a 
general VA examination for compensation in March 1954.  
During that examination the Veteran did not indicate to the 
examiner that he had any problems with his feet.  The first 
record of problems with the Veteran's feet is in a November 
2003 VA dermatology medical record, which is almost fifty 
year after discharge.  In that record, the VA dermatologist 
included the following in the assessment:  "Onychomycosis - 
toe nails.  Chronic.  Service related".  While the VA 
dermatologist appears to state that the disorder was service 
related; he did not provide any rational to show how he 
arrived at this legal finding.  Additionally, there is no 
indication that any prior medical records were reviewed in 
conjunction with rendering the diagnosis.  Moreover, no 
competent medical evidence has otherwise been presented to 
show a causal nexus between the Veteran's period of service 
in Korea and the Veteran's claims today.  The Board has 
considered the November 2003 statement from the 
dermatologist.  As there is absolutely no medical evidence 
regarding this condition during service or for nearly 50 
years after service, the Board can only conclude that the 
dermatologist's statement constitutes only a history provided 
by the Veteran.  The Court has held that a bare transcription 
in a medical record of the Veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
 
The Veteran filed a claim for service connection for 
residuals of cold injury of both feet in May 2004.  He did 
not, however, articulate how and when he was exposed to cold 
over the past 50 years.  

There is no question in this case that the Veteran has a 
current diagnosis relating to the feet, primarily assessed as 
dystrophic toe nails, discoloration and onychomycosis.  These 
current diagnoses fall within the symptomatology that VA has 
associated with residuals of cold injuries.  See VA 
Adjudication Procedure Manual M21-1MR, Part III, iv, 4, E 
(c).  Even though there is a current diagnosis of a condition 
that is possibly related to cold exposure, there remains one 
fact that cannot be overcome - there is no competent evidence 
of record indicating that the Veteran incurred any cold 
injury during service.  The service treatment records contain 
no complaints or findings of such, and the Veteran has not 
provided any statements relating such with any specificity.  
The record upon examination prior to separation showed no 
residuals of cold injuries, and the records of treatment over 
the decades since service contain no evidence of treatment 
for cold related injuries until 2003.  With no inservice 
problems related to cold, and no record of such problems for 
decades after service, service connection for cold injury 
residuals cannot be granted.  

The Board finds that there is no need to inquire whether 
there was intercurrent non-service connected cause for the 
Veteran's diagnosis, because the Veteran has not submitted 
anything evidence to support a finding that he was exposed to 
cold injury in Korea.  See VA Adjudication Procedure Manual 
M21-1MR, Part III, iv, 4, E (d).

Here, there is no competent evidence that the currently 
diagnosed foot problems are etiologically related to service.  
The service treatment records showed no indication that the 
Veteran had any cold-related complaints or symptoms during 
service.  Even if we were to assume that a cold injury 
occurred during the Veteran's period of service, for service 
connection to be warranted the record would also have to 
include competent medical evidence showing that the cold 
exposure resulted in chronic problems and competent medical 
evidence showing that the current disability is a 
manifestation of the chronically existing disability.  See 
Hickson, 12 Vet. App. at 253.  In this case, the record 
contains no such evidence.  The Board finds it highly 
significant that the medical records closest in time to any 
possible inservice cold injury, examinations conducted in 
February 1954 and March 1954, revealed no abnormalities of 
the feet.  

The first indication of abnormalities of the feet was not 
until 2003, about 50 years after the Veteran was discharged 
from his first period of service.  There does not appear to 
be any mention of cold injury in service or any 
symptomatology of the feet reportedly related thereto since 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Although VA is aware that residuals from 
cold injuries may not appear until years after service, the 
Veteran in this case has had almost five decades without any 
documentation of symptomatology from cold injury.  The Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran 
sustained a cold injury in service which resulted in chronic 
disability or persistent symptoms thereafter.   See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), 38 U.S.C.A. § , 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  

While the evidence in this case does include a diagnosis of 
onychomycosis that the examiner identified as "service-
related" in the November 2003 report, this identification is 
no more than a bare conclusion, unsupported by facts or 
evidence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a medical opinion is inadequate 
when it unsupported by medical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  At best, it is only a statement 
based upon a history provided by the Veteran.  See LeShore, 
supra.

In sum, there is no evidence of record supporting a finding 
that the Veteran incurred cold injuries during his service.  
Further, the lack of any objective evidence of continuing 
complaints, symptoms, or findings related to the feet for 
decades after service is itself evidence which tends to show 
that a disorder of the feet did not have its onset in service 
or for many years thereafter.  Finally, there is no probative 
or competent medical evidence presented which establishes 
that the Veteran's post-service foot symptomatology, 
manifested by dystrophic toe nails, discoloration and 
onychomycosis, is etiologically related to service or has 
chronically existed since service. 

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for cold 
injury residuals to the feet.  Consequently, the benefit-of-
the- doubt rule does not apply, and the claims must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for residuals of cold 
injury of right foot is denied 

Entitlement to service connection for residuals of cold 
injury of left foot is denied 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


